DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. The applicant has made the argument that the rock crusher of Toole and Bogie are not crusher buckets as they are stationary. However, the Toole (‘560) and Bogie (‘051) references have fulfilled the requirements of the crusher bucket as defined by the claims (generally being a crusher having a casing in which are mounted a fixed jaw and a movable jaw) with the ability of the crusher bucket to be capable of moving by way of a free end of an arm being intended use.
Further, the applicant has made the argument that the Toole (‘560) reference does not disclose a crusher bucket comprising a single fixed jaw. However, it is submitted that the Toole reference does disclose a single fixed jaw (Fig. 3, Element 18) as the claim is currently written using the transitional phrase “comprising” which results in an open-ended claim thus the reference disclosing additional fixed jaw elements is irrelevant.
.
Applicant’s arguments, see Remarks, filed 04/13/2021, with respect to the rejection(s) of claim(s) 15-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bogie in view of Stegmeier (US 6015107).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the support portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a support portion has not yet been defined in preceding claims 1, 5, or 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toole (US 4382560, hereafter Toole) in view of Toole (US 4248390, hereafter Toole (2)).

Regarding Claim 1, Toole discloses:
A casing (Fig. 1, Element 16) in which there are mounted crushing elements comprising a single fixed jaw (Fig. 3, Element 18) and a movable jaw (Fig. 3, Element 14)
The movable jaw (Fig. 3, Element 14) is supported on the casing by a pair of eccentric shafts (Fig. 3, Elements 42 & 48)
Wherein the fixed jaw (Fig. 3, Element 18) and the movable jaw (Fig. 3, Element 14) define inside the crusher bucket a crushing zone (Annotated Fig. 1, Element A), which is laterally delimited by the opposing side walls (Fig. 4, Elements 26 & 28) of the casing (Fig. 1, Element 16)
Each side wall (Fig. 4, Elements 26 & 28) defining an inner surface and an outer surface, each surface being perpendicular to an axis of rotation of the eccentric shafts (Fig. 4, Elements 42 & 48)
The opposite ends of each eccentric shaft (Fig. 4, Elements 42 & 48) are connected to respective bearings (Fig. 4, Elements 44 & 50)
Each bearing (Fig. 4, Elements 44 & 50) being directly fixed to the outer surface of the walls (Fig. 4, Elements 26 & 28) of the casing (Fig. 1, Element 16), so as to be integral with said wall
Each bearing (Fig. 4, Elements 44 & 50) comprising a support surface (Fig. 4, Elements 45 & 51) extending radially from the bearing (Fig. 4, Elements 44 & 50)
Said support surface (Fig. 4, Elements 45 & 51) defining a planar surface substantially parallel to the outer surface of the walls (Fig. 4, Elements 26 & 28) of the casing (Fig. 1, Element 16)
At least one support surface’s (Fig. 4, Element 51) planar surface in contact with the outer surface of the side walls (Fig. 4, Elements 26 & 28)
	Though Toole discloses the use of a support surface for the eccentric shaft bearings it does not disclose these support surfaces being support rings, the planar surface of the support surfaces being in the shape of a closed ring, or both support surfaces being in contact with the outer surface of the side 

    PNG
    media_image1.png
    423
    608
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Toole, Fig. 3)

    PNG
    media_image2.png
    643
    609
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Toole (2), Fig. 1)


Regarding Claim 5, the modified Toole discloses:
An adjustment device (Fig. 3, Element 104) which is capable of varying a distance between the fixed jaw (Fig. 3, Element 18) and the movable jaw (Fig. 3, Element 14) at least in the region of a discharge of material (Fig. 3, Element 10).

Regarding Claim 6, the modified Toole discloses:
The adjustment device (Fig. 3, Element 104) comprises one or more spacers (Fig. 3, Element 113).

Regarding Claim 7, the modified Toole discloses:
The movable jaw (Fig. 3, Element 14) comprises:
A support portion (Fig. 3, Element 60), by means of which it is connected to the shafts (Fig. 3, Elements 42 & 48)
The support portion (Fig. 3, Element 60) comprising a first portion (Fig. 4, Element 59) and a second portion (Fig. 4, Element 66)
The first portion (Fig. 4, Element 59) and second portion (Fig. 4, Element 66) being movable relative to each other (Fig. 5) (the eccentric movement of the shafts causing the first and second portion to move in various directions relative to one another).

Regarding Claim 8, the modified Toole discloses:
The adjustment device (Fig. 3, Element 104) comprises one or more spacers (Fig. 3, Element 113) that are arrangeable between a first portion (Fig. 3, Element 115) of a support portion (Fig. 3, Element 22) and a second portion (Fig. 3, Element 92) of the support portion (Fig. 3, Element 22).

Regarding Claim 14, the modified Toole discloses:
There are defined in the casing (Fig. 1, Element 16) an inlet (Fig. 3, Element 12) for charging material (Fig. 3, Element 10) to be crushed and an opposite discharge for discharging the processed material (Col. 3, Lines 22-25)
The movable jaw (Fig. 3, Element 14) is supported by a first eccentric shaft (Fig. 3, Element 42) adjacent to the inlet (Fig. 3, Element 12) and by a second eccentric shaft (Fig. 3, Element 48) adjacent to that discharge (Col. 3, Lines 22-25).

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toole in view of Toole (2), as applied to claims 1 & 5, and further in view of Bogie (US 2605051, hereafter Bogie) and Svensson et al. (US 20150352555, hereafter Svensson).

Regarding Claim 12, the modified Toole does not disclose the adjustment device comprises a wedge-like member which is positioned or positionable between the eccentric shaft and the movable jaw. However, Bogie, in the same field of crusher jaws, teaches an adjustment device (Fig. 2, Element 66) positioned in between an eccentric shaft (Fig. 1, Element 52) and the movable jaw (Fig. 1, Element 18) which comprises spacers (Fig. 2, Element 68) which allow spacing of the movable jaw (Fig. 1, Element 18) toward and away from the eccentric shaft (Fig. 1, Element 52). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the eccentric shaft of Toole to include an adjustment device which is positioned between the eccentric shaft and the movable jaw, as disclosed by Bogie, as such an adjustment device would allow for greater range in the adjustment of the gap between the movable jaw and fixed jaw.
	The adjustment device of the modified Toole does not disclose that the spacer members are wedge-like members. However, Svensson, in the same field of jaw crushers, teaches wedge-like members being used instead of plate spacers ([0006]). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the spacers of Toole to be wedge-like members, as disclosed by Svensson, as the wedge shape would offer the predictable result of adjusting the distance between.

Regarding Claim 13, though the modified Toole discloses wedge-like members which can be inserted between the movable jaw and the eccentric shaft it does not teach that the wedge-like members can be inserted between a first portion of a support portion and a second portion of the support portion. However, Bogie teaches a movable jaw (Fig. 1, Element 18) mounted on a support portion (Fig. 1, Element 31) which has a first portion (Fig. 1, Element 46) and a second portion (Fig. 2, Element 66) between which spacers (Fig. 2, Element 68) are placed. It would have been obvious to one .

Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bogie in view of Toole (2).

	Regarding Claim 1, Bogie discloses a crusher bucket (Fig. 1, Element 10) comprising a casing (Fig. 1, Element 11) in which there are mounted crushing elements (Fig. 1, Elements 17 & 18) comprising:
A single fixed jaw (Fig. 1, Element 15)
A movable jaw (Fig. 1, Element 16)
The movable jaw (Fig. 1, Element 16) is supported on the casing (Fig. 1, Element 11) by a pair of eccentric shafts (Fig. 1, Elements 43 & 52)
The fixed jaw (Fig. 1, Element 15) and the movable jaw (Fig. 1, Element 16) define inside the crusher bucket a crushing zone (Annotated Fig. 3, Element C), which is laterally delimited by the opposing side walls of the casing (Fig. 1, Element 11)
Each side wall (Fig. 1, Element 11) defining an inner surface and an outer surface, each surface being perpendicular to an axis of rotation of the eccentric shafts (Fig. 1, Elements 43 & 52)
Opposite ends of the lower eccentric shaft are connected to respective bearings, each bearing being directly fixed to the outer surface of the walls of the casing, so as to be integral with said walls of the casing, 
Said support ring defining a planar surface substantially parallel to the outer surface of the walls of the casing, the planar surface being shaped as a closed ring and in contact with the outer surface of the side walls.
	Bogie does not disclose that the upper eccentric shaft has opposite ends connected to respective bearings (instead being journaled). However, Toole (2) teaches an eccentric shaft (Fig. 6, Element 66) which is mounted to side walls (Fig. 1, Element 38) of a casing (Fig. 1, Element 28). The eccentric shaft (Fig. 6, Element 66) having opposite ends (Fig. 1, Element 48) connected to respective bearings (Figs. 1 & 4, Element 50), each bearing directly fixed to the outer surface of the walls (Fig. 4, Elements 38 & 40) of the casing, so as to be integral with said walls of the casing, each bearing comprising a support ring (Fig. 4, Element 51) extending in a radial direction from the bearing, said support ring defining a planar surface substantially parallel to the outer surface of the walls of the casing, the planar surface being shaped as a closed ring (Fig. 1, Element 50) and in contact with the outer surface of the side walls. It would have been obvious to one skilled in the art prior to the effective filing date to have the upper eccentric bearing have opposite ends connected to respective bearings as disclosed by Toole (2) as such bearings would reduce the friction encountered by the shaft rotating with the closed ring support being known in the art to keep rotating surfaces from being open to the outside.

	Regarding Claim 5, the modified Bogie discloses:
An adjustment device (Fig. 2, Element 55a) which is capable of varying a distance between the fixed jaw (Fig. 1, Element 15) and the movable jaw (Fig. 1, Element 16) at least in a region of discharge of material.

	Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bogie in view of Toole (2), as applied to claim 5, and further in view of Svensson.

	Regarding Claim 12, though the adjustment device of the modified Bogie discloses the use of spacer members in its adjustment device it does not disclose that the spacer members are wedge-like members. However, Svensson, in the same field of jaw crushers, teaches wedge-like members being used instead of plate spacers ([0006]). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the spacers of Bogie to be wedge-like members, as disclosed by Svensson, as the wedge shape would offer the predictable result of adjusting the distance between the eccentric shaft and the movable jaw. See KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

	Regarding Claim 13, the modified Bogie discloses:
A support portion (Fig. 2, Element 66) which comprises a first and second portion (Fig. 2, Element 67 (the left and right side walls of the slot)) between which spacers (Fig. 2, Element 68) (replaced by the wedge-like spacers of Svensson) can be inserted.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bogie in view Stegmeier (US 6015107, hereafter Stegmeier).

	Regarding Claim 15
A fixed jaw (Fig. 1, Element 15)
A movable jaw (Fig. 1, Element 16)
The movable jaw (Fig. 1, Element 16) is supported on the casing (Fig. 1, Element 11) by a pair of eccentric shafts (Fig. 1, Elements 43 & 52)
The fixed jaw (Fig. 1, Element 15) and the movable jaw (Fig. 1, Element 16) define inside the crusher bucket a crushing zone (Annotated Fig. 3, Element C), which is laterally delimited by the opposing side walls of the casing (Fig. 1, Element 11)
Each side wall (Fig. 1, Element 11) defining an inner surface and an outer surface, each surface being perpendicular to an axis of rotation of the eccentric shafts (Fig. 1, Elements 43 & 52)
The crusher bucket (Fig. 1, Element 10) comprising an adjustment device (Fig. 2, Element 55a) which is capable of varying a distance between the fixed jaw (Fig. 1, Element 15) and the movable jaw (Fig. 1, Element 16) at least in a region of discharge of material
The adjustment device (Fig. 2, Element 55a) comprising one or more spacers (Fig. 2, Element 68)
Said one or more spacers (Fig. 2, Element 68) being arrangeable between an abutment portion (Fig. 2, Element 67) and a movable support (Fig. 2, Element 65).
	Though Bogie discloses that the movable support is fixed in a movable manner it does not disclose that the movable support is fixed to the outer surface of the walls and comprising a support plate defining a support surface which is substantially parallel to the outer surface of the walls of the casing or said support plate having a seat suitable for receiving a bearing connected to opposite ends of 

    PNG
    media_image3.png
    593
    589
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Bogie, Fig. 1)

    PNG
    media_image4.png
    353
    482
    media_image4.png
    Greyscale

Annotated Fig. 4 (per Stegmeier, Fig. 1)


	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bogie in view of Stegmeier, as applied to claim 15, and further in view of Toole (2).

	Regarding Claim 16, the modified Bogie does not disclose that each bearing comprises a support ring extending in a radial direction from the bearing, said support ring defines a planar surface shaped as a closed ring and is substantially parallel to the outer surface of the walls of the casing and to the support surface, or the planar surface being shaped as a closed ring. However, Toole (2) teaches a movable jaw (Fig. 6, Element 14) supported on a pair of eccentric shafts (Fig. 6, Elements 48 & 48a) which are in turn supported on bearings (Fig. 4, Elements 44 & 50) supported on a support ring (Fig. 4, Elements 45 & 51) extending in a radial direction from the respective bearing. Said support ring (Fig. 4, Elements 45 & 51) defines a planar surface shaped as a closed ring (Annotated Fig. 2, Element B) and substantially parallel to the outer surface of the walls (Fig. 1, Element 26) of the casing (Fig. 1, Element 16). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the bearings of the modified Bogie to have a support ring extending radially from them, as 

	Regarding Claim 17, though the modified Bogie discloses movable supports which are adjusted along a slot it does not disclose that the movable support slides on guides to achieve this adjustment. However, Stegmeier teaches a movable support (Fig. 1, Element 24) of a shaft (Fig. 1, Element 21) having guides (Fig. 1, Element 26) which allow the movable support to be moved along the guides to adjust a crushing gap. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the movable support of the modified Bogie to have guides, a disclosed by Stegmeier, as these guides would allow the movable support to be adjusted along a known path arranged on the casing.

	Regarding Claim 18, though the modified Bogie discloses movable support which slides on guides to adjust the crushing gap as well as disclosing having a support plate which supports the bearings of Bogie it does not disclose that the guides are constructed on the support plate. However, Stegmeier teaches a support plate (Fig. 1, Element 24) constructed on a movable support (Annotated Fig. 4, Element D) of a shaft (Fig. 1, Element 21). The support plate having guides (Fig. 1, Element 26) which are constructed on this support plate (Fig. 1, Element 24) in order to allow the support plate to support the movable support while also allowing the support plate to be moved along the guides to adjust a crushing gap. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the support plate constructed on the movable support of the modified Bogie to have guides constructed on the support plate, as disclosed by Stegmeier, as this configuration would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (“Xcentric Crusher bucket – XC30” (2015)) which teaches a crusher bucket mounted on an arm to allow movement of the crusher bucket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725